Title: Francis Coffyn to the American Commissioners, 10 July 1778
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honored Gentlemen.
Dunkirk 10th July 1778
In the letter I had the honor of writing to you yesterday by Capn. Amiel, I inclosed a Certificate from the officers of the Admiralty.
This serves to cover the three other Certifficates I promised in the Said letter, Vizt. one from the Bourgmaster and Magistrates, one from the President and Counsellors of the board of Commerce, and an other from the Judge and Consuls in this town. All which I hope will Sufficiently convince you that your confidence in me has not been illplaced, that in consequence of these proofs, you’ll be pleased to favour me with the continuation thereof, and in answer to this grant me a few lines in approbation to my conduct, which has most wrongfully been censured; it is the sole satisfaction I require for the injury my Ennemys have endeavour’d to do me, for on a cooler reflection then that which Struck me at first, I think they must find themelves (if they are Susceptible of any feeling) Sufficiently humiliated by the paralel I have drawn between their Character and mine, without inflinging on them any other punishment however deserving. I shall drop this subject to take up one more agreable, which is to congratulate you and every frenchman and american on the arrival at Brest of the vessell which has brought over the ratiffication by Congress of the Treaties you had so gloriously concluded with the Court of France, in consequence of which I hope the Interest of both nations will be so well clogg’d and cimented together as to insure an everlasting duration. This is the Sincere and ardent wish of him, who has the honor to remain respectfully Honored Gentlemen Your most obedient and most devoted Humble Servant
Frans. Coffyn
Hble. Dr. Bn. Franklin, Arthur Lee and John Adams Esqrs. at Passy
 
Notations: Coffyn Frans. 10 July 1778 / Coffyn
